Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sona Dalal on 01/25/2021.

The application has been amended as follows: 
In claim 1, line 10, replace “a flow of fluid” with “a flow of the second fluid”;
In claim 1, line 11, add “the” in front of “third fluid flow line”;
In claim 1, line 11, add “the” in front of “prime waste container”;
In claim 1, line 18, replace “a flow of fluid” with “a flow of the second fluid”;
In claim 1, line 19, add “the” in front of “fourth fluid flow line”;
In claim 1, line 25, delete “a component of the plasma processing system” and insert “positioned between the second fluid flow line and the third fluid flow line”;
In claim 11, line 3 on page 3, insert “the method” in front of “comprising”;
In claim 11, line 4 on page 3, replace “a first fluid flow path” with “the first fluid flow path”;

In claim 11, line 13 on page 3, replace “a second fluid flow path” with “the second fluid flow path”;
In claim 11, line 2 on page 4, replace “a source of a second fluid” with “the source of the second fluid”;
In claim 11, line 3 on page 4, replace “flushing the second fluid flow path” with “the flushing of the second fluid flow path”;
In claim 11, line 4 on page 4, replace “a flow of fluid” with “a flow of the second fluid”;
In claim 11, line 4 on page 4, insert “the” in front of “third fluid flow line”;
In claim 11, line 5 on page 4, insert “the” in front of “prime waste container”;
In claim 15, line 1, replace “claim 11” with “claim 14”;
In claim 15, line 2, insert “for” between “waiting” and “a period”;
In claim 15, line 2, replace “a flow of fluid” with “a flow of the second fluid”;
In claim 15, line 3, insert “the” in front of “third fluid flow line”;
In claim 15, line 3, insert “the” in front of “prime waste container”;
In claim 16, line 1, insert “the” between “after” and “opening”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 11 are allowable over the prior art, US 20080234621 (hereinafter referred as “Bellotti”), US 2009/0101576 (hereinafter referred as “Rohde”).


    PNG
    media_image1.png
    827
    822
    media_image1.png
    Greyscale

Bellotti does not disclose a priming method to prime the fluid circuits of the plasma systems.
Rohde teaches method of priming of an extracorporeal blood system (fig. 7, [0095]-[0103]. Rhode discloses that the system comprises circuits 20 (dialysate circuit) and 30 (blood circuit), a plurality of pathways, a plurality of valves (16a thru 16r), a source of dialysate (bags 12a thru 12d), a source of saline (46), a plurality of pumps (18a, 18b, 18c), and a separator (34). However, Rohde fails to disclose the claimed method steps of routing the priming fluid through claimed pathways and circuits.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PRANAV N PATEL/           Primary Examiner, Art Unit 1777